DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
 
Response to Amendment
Claims 19, 24, and 30 have been amended.  Claims 1-18, 23, and 27 have been canceled.  Claims 19-22, 24-26, and 28-30 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Drawings
Examiner objects to the drawings, specifically FIGS. 5-8A, 9B, and 10, for lack of clarity. Office action, pp. 5-6. Per Examiner, "The drawings need to comply with MPEP guidelines. However, until other issues are resolved, the Examiner will Id. at p. 6. As such, Applicant is not presenting any amendments to the drawings for Examiner’s consideration at this time.

Noted.  The Examiner will maintain the requirement but understands Applicant’s position.

Applicant argues 35 USC §101 rejection, starting pg. 13 of Remarks:
  Response to Arguments
In his response to Applicant’s arguments of August 5, 2020, Examiner references the October 2019 Update regarding Subject Matter Eligibility that states, in part, "an improvement in the judicial exception itself...is not an improvement in technology." Office action, p. 4. Based on the Court’s decision in Trading Technologies Int’l v. IBG LLC, Examiner concludes, "Therefore, a trading (interface) used to facilitate trades was found to improve a business process, but not a technology." Id.
Examiner continues, with specific reference to Applicant’s prior argument regarding the present invention’s optimization of processing power and screen space optimization, stating, "The additional element or combination of elements themselves cannot be abstract. Also, if there is an improvement to computer or other technology, there should be a technical description in the specification and the new/improved technology should be claimed...there is neither a technical description of new/improved power optimization technology not new/improved claimed features of power optimization technology." Id.
In response to the foregoing, Applicant presents claim amendments directed to the improvement in technology, i.e., optimization of computer processing power and screen space, for Examiner’s consideration. Further, Applicant would like to clarify that although Examiner suggests that, "there should be a technical description in the specification [explicitly directed to the improvement in technology]...", according to MPEP 2106.05(a), "The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art." Applicant respectfully submits that, at a bare minimum, the specification meets the foregoing standard as set forth in MPEP 2106.05(a). Accordingly, Applicant further submits that, in light of the standards set forth by the courts, the claimed invention amounts to 'significantly more’than a judicial exception (i.e., an 'abstract idea’) and is therefore patent eligible.

The additional element(s) itself cannot be abstract.  The claims recite abstract elements therefore the claim as a whole is considered abstract (falls under one of the three groupings the Office considers to be abstract).  The additional inventive element itself cannot be abstract.

In addition to the figures as originally filed, the following is a non-exhaustive list of citations, taken from Applicant’s original disclosure, that is provided in support of the claim amendments presented herein. It is respectfully submitted that one skilled in art, when reading Applicant’s disclosure, would readily understand how to implement the claimed invention in various ways, each of which would result in the improvements in technology discussed herein.
[0036] "The present invention shows unique embodiments as side-by-side FIG. 0, FIGS. 1A-D, FIG. 4 or concentric gauges FIGS. 5A-B. This juxtaposed arrangement mimics on a single “silent"2D visual screen..."
[0038] "The present invention is unique in that large amounts of data can be viewed instantly in a greatly simplified, aesthetically pleasing and faster-to-digest visual form."
[0011] "A problem with prior art non-floor trading systems, is that they provide too much information which cannot fit in a single screen, or needs several screens...Current systems require users to look up components such as conversion factors and perform calculations in order to determine yields."
[0078] "In order to save traders time and not have to look up proper conversion factors and do the math necessary to correlate the current futures price with the on the run notes yield our system displays the information where most systems only show one or the other but not together as ours does. Since there are several securities available other than the "on the run" user can select various securities and our system will select the correct conversion factor so that the yield associated with any deliverable cash security can be displayed."
[0113] "...a set of data-entry web forms and interactive terminals to set the modes of each dial (governing what resolution of ticks there are around the rims, to match with Traditional price formats), as a front-end to various priceformatting algorithms operating under the hood, which convert back and forth between arcane traditional price quote formats (such as 150'02"01 and decimal for storing in an online database, and also cached in the web (or mobile) browser itself"
[0012] " Prior art financial data providers typically give a rather tedious user interface, in which the users must actively filter many screens for types and dates of securities to watch, perhaps with a small corner of the screen for filtered newsfeeds or email alerts or mobile alerts. There, the user is still responsible to make intuitive sense of all that data. Information overload often hampers the trader, because he/she is forced to look at one spot on screen, while being blind to what is going on in another part of the screen or on a separate screen."
[0114] "Another variant of the Invention automates most data entry, by linking into 3rdparty data provider networks to retrieve, process and re-package market data into the displays implemented in this Invention."

The focus of the above is about a trading interface.  A trading interface for trading has been shown to be non-statutory.  

From MPEP 2106.04(a)(2) II…

“Other examples of "fundamental economic principles or practices" include:…

vii. placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019).” 


From MPEP 2106.05(a)  I…

“Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:…

viii. Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).” 

Rejection of Claims 19-26 and 28-30 Under 35 U.S.C. $ 101
Examiner objects to claims 19-26 and 28-30 as being directed to a judicial exception, i.e., an abstract idea, without significantly more. Office Action, pp. 6-15. In light of the amendments to the claims and the remarks made hereinabove, Applicant presents new arguments and restates, in-part, the arguments presented in the Response dated August 5, 2020, hereinbelow for reconsideration by Examiner.
Pursuant to MPEP 2106.05(a),
"In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014)...If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art." Emphasis added.


As discussed hereinabove, the improvement, i.e., optimization of processing power and screen space, would be apparent to one of ordinary skill in the art when reading the specification.
A common theme and major flaw of existing trading systems is that they provide too much information which cannot fit in a single screen. Additionally, existing systems require users to look up information such as conversion factors to perform calculations required to determine yields. As a result, multiple screens, browsers, etc. are required to assemble all of the information needed to maintain or enhance situational awareness.
The present invention links to 3rd party data provider networks to retrieve, process and re-package market data into the displays (now claimed). Additionally, the software is configured to automatically perform calculations and conversions, as necessary. By utilizing software that calculates and organizes data in an easily discernible format that is displayed on a single screen (now claimed), the present invention obviates the need for multiple screens, browsers, etc. that would otherwise be necessary to retrieve, process (e.g., perform calculations and conversions, as needed), and display the relevant data. Thus, extra processing power that would typically be used to process data on the multiple screens is freed up, resulting in optimization of processing power. Additionally, by utilizing an X-Y chart and an accompanying series of dials located adjacent to, e.g., below, the X-Y chart (see amended claims 19-22 and 30) in a single screen, or, alternatively, a dial that utilizes concentric circles (see claims 24-26 and 28-29) to succinctly organize, display, and execute retrieval of all data necessary to optimize situational awareness, screen space of the computing device is likewise optimized. Thus, data that would otherwise have to be displayed on a separate screen (when using existing technologies) can be displayed on the screen with the dial(s) and/or the X-Y chart.

From the above cited MPEP 2106.05(a)…

viii. Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).” 

The above “optimization of processing power” by multiple screens freed up is: 1) an intended result that may or may not happen; and 2) is not improving the computer itself.  The above (screen) is the result of [trading] software running on a computer, not from improving the computer itself.  If there is an improvement, it is to a business process.

Pursuant to MPEP 2106.05(d), "Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.” According to the USPTO, a prior art search "should not be necessary" for this analysis because finding the element in the art does not, by itself, establish that an activity or element is routine or conventional. Even the fact that a particular laboratory technique was discussed in several widely-read scientific journals may not be dispositive. An additional claim element may qualify as significantly more if it meaningfully limits the judicial exception, improves another technology or technical field, improves the functioning of a computer itself, or adds a specific limitation that is unconventional and confines the claims to a particular useful application.

Well-understood, routine and conventional cannot itself be abstract.

When analyzing whether the claim elements contain an inventive concept under step two, the Supreme Court has instructed that each claim element should be examined individually and "as an ordered combination" of elements. Alice. This is a very important instruction, as the Federal Circuit held in Bascom that "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341,1350,119 USPQ2d 1236, 1242 (Fed. Cir. 2016). Thus, under Bascom, it is necessary to recognize claim elements that define a non-conventional arrangement, even if the individual claim elements are well-understood, routine, and conventional. Similarly, in Rapid Litigation Mgmt., the Federal Circuit emphasized that step two may find an inventive concept in a new combination of steps "even though all the constituents of the combination were well known and in common use before the combination was made." RapidLitig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052,119 USPQ2d 1370,1376 (Fed. Cir. 2016).

Unlike existing systems, Applicant has introduced the inventive step of strategically incorporating clickable icons on an X-Y chart. When a user clicks on an icon, a unique combination/series of non-conventional and non-generic steps, as claimed, are executed by the software. That combination/series of steps includes, among other things, the generation of a unique series of dials that display real-time changes in securities prices, options prices, and the resultant volatilities, relative to the previous day’s settlement prices for the respective securities, options, and resultant volatilities. The dials are initially calibrated to show a certain maximum level of positive and negative change, relative to the previous day’s settlement prices and resultant volatility. Once that maximum level is reached, as shown at 180 degrees from top dead center of each dial, the respective dial(s) is/are recalibrated. Additionally, positive changes in price/volatility are always shown in the right hemisphere of the dials, and negative changes in price/volatility are always shown in the left hemisphere of the dials. None of these elements/steps, alone or in combination, are routine, obvious, conventional, or generic.

The claimed methods allow for meaningful improvement in displaying important data that otherwise goes unnoticed when observing static charts. The alerts and the uniquely claimed method of displaying information provides important granularity over a static display. While the claims are directed to situational awareness in derivatives trading, this type of granularity could be applied to other applications. For example, assume a user wants to monitor a chemical compound. The compound can be represented by the X-Y chart. As long as the compound remains in a predetermined range, all is fine. However, if the concentration of one of the ingredients of the compound, as represented by one of the dials, begins to deviate from one or more predetermined threshold values, an alert could be used to notify the user that an adjustment needs to be made, thus preventing a potential loss of product.
In sum, execution of the claimed methods improves technology, i.e., the functioning of a computer, by optimizing processing power and screen space. Additionally, the elements/steps of the claimed invention, alone or in combination, are not routine, obvious, conventional, or generic. As such, Applicant respectfully submits that the claims, as amended, amount to significantly more than an abstract idea and are therefore patent eligible.

The MPEP cited above references Trading Technologies.  The Examiner views those cited Federal Circuit cases as similar to what Applicant is claiming.  Those MPEP cited cases are non-statutory.  Based on the above, the rejection is respectfully maintained but modified for the claim amendments.  


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings cannot be read.  In particular new (11/29/2018) drawings (Figs. 5-8A, 9B and 10).  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings need to comply with MPEP guidelines.  However, until other issues are resolved, the Examiner will maintain the objection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-22, 24-26, and 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 19-22, 24-26, and 28-30 are directed to a method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 19, Claim 24, and Claim 30 as the claims that represents the claimed invention for analysis.  
Claim 19 recites the limitations of:
A computer-implemented method for displaying, comprising the steps of:
a.    a user using software to select a security;
b.    the software linking to a third party data provider to retrieve, process, and repackage market data;
c.    the software rendering a price range and a history of the security on a X-Y chart;
d.    the software filtering data based on the security to identify option trades related to the security;
d.    the software populating the X-Y chart with clickable alert icons pertaining to the option trades;
f.    the user selecting one of the alert icons;
g.    the software generating at least a first dial, a second dial, and a third dial in response to the user selecting the one of the alert icons, wherein the first dial, the second dial, and the third dial are positioned adjacent to the X-Y chart;
h.    the software calibrating the first dial using an initial scale, wherein top dead center of the first dial represents a previous day’s settlement price of the security and wherein evenly spaced marks along a circumference of the first dial represent a price change of the security, relative to the previous day's settlement price of the security, wherein the software tracks a real-time price of the security, based on market data, calculates a resultant real-time change in price of the security, relative to the previous day's settlement price of the security, and indicates the real-time change in price of the security using a stylus within the first dial;
i.    the software calibrating the second dial using an initial scale, wherein top dead center of the second dial represents a previous day’s settlement price of the an option that corresponds to the one of the alert icons selected by the user by, and wherein evenly spaced marks along a circumference of the second dial represent a price change of the option, relative to the previous day's settlement price of the option, wherein the software tracks a real-time price of the option, based on market data, calculates a resultant real-time change in price of the option, relative to the previous day's settlement price of the option, and indicates the real-time change in price of the option using a stylus within the second dial;
j.    the software calibrating the third dial using an initial scale, wherein top dead center of the third dial represents a previous day's volatility based on the previous day’s settlement price of the security and the previous day’s settlement price of the option, and wherein evenly spaced marks along a circumference of the third dial represent a change in volatility, relative to the previous day's volatility, wherein the software tracks a real-time volatility, based on the real-time price of the security and the real-time price of the option, calculates a resultant real-time change in volatility, relative to the previous day's volatility, and indicates the real-time change in volatility using a stylus within the third dial; and
k.    the software recalibrating one or more of the first dial, the second dial, and the third dial when the real-time change in price of the security, the real-time change in price of the option, or the real-time change in volatility, respectively, reaches one increment plus or minus 180 degrees from top dead center of the first dial, the second dial, or the third dial, respectively, wherein positive changes in the price of the security, the price of the option and the volatility are displayed on a right hemisphere of the first dial, the second dial, and the third dial, respectively, and negative changes in the price of the security, the price of the option and the volatility are displayed exclusively on a left hemisphere of the first dial, the second dial, and the third dial, respectively.

Claim 24 recites the limitations of:
A computer-implemented method for improving situational awareness in derivatives trading, comprising the steps of:
a.    a user using software to select a security;
b.    software filtering data based on the security to identify related options;
c.    the software linking to a third-party data provider to retrieve, process, and repackage market data;
d.    the software assembling a dial comprising an outer circle, wherein the outer circle represents the security;
e.    the software calibrating the outer circle with an at-the-money strike price at top dead center of the outer circle, wherein evenly spaced marks along a circumference of the outer circle and in a right hemisphere of the outer circle represent call strike options, and wherein evenly spaced marks along the circumference of the outer circle and in a left hemisphere of the outer circle represent put strike options, wherein the marks are clickable, wherein the software tracks a real-time price of the security, based on the market data, calculates a resultant real-time change in price of the security, relative to a previous day's settlement price of the security, indicates the real-time change in price of the security using a first stylus within the outer circle, and renders, within a body of the dial, a numerical value indicated by the first stylus;
f.    the user selecting a first option by clicking on a first mark, wherein the first mark is selected from the marks along the circumference of the outer circle;
g.    the software creating an inner circle, positioned within the outer circle, in response to the user clicking on the first mark, wherein the inner circle represents the first option;
h. the software calibrating the inner circle with a previous day's settlement price of the first option at top dead center of the inner circle, wherein evenly spaced marks along a circumference of the inner circle indicate a change in price of the first option, relative to the previous day's settlement price of the first option, wherein the software tracks a real-time price of the first option, based on the market data, calculates a resultant real-time change in price of the first option, relative to the previous day's settlement price of the first option, and indicates the real time change in price of the first option using a second stylus within the inner circle.

Claim 30 recites the limitations of:
A computer-implemented method for improving situational awareness in derivatives trading, comprising the steps of:
a.    a user using software to select a first security and a second security;
b.    the software generating at least a first dial, a second dial, and a third dial in response to the user selecting the first security and the second security, wherein the first dial, the second dial, and the third dial are juxtaposed within a single screen;
c.  the software linking to a third-party data provider to retrieve, process, and repackage market data, including a real-time price of the first security and a real-time price of the second security;
d.  the software calibrating the first dial using an initial scale comprising a plurality of evenly spaced marks along a circumference of the first dial, wherein the marks indicate a price change of the first security, relative to a previous day's settlement price of the first security, wherein top dead center of the first dial represents the previous day’s settlement price of the first security, wherein the software tracks the real-time price of the first security, calculates a resultant real-time change in price of the first security, relative to the previous day's settlement price of the first security, and indicates the real time change in price of the first security using a stylus within the first dial;
e.    the software calibrating the second dial using an initial scale comprising a plurality of evenly spaced marks along a circumference of the second dial, wherein the marks indicate a price change of the second security, relative to a previous day's settlement price of the second security, wherein top dead center of the second dial represents the previous day’s settlement price of the second security, wherein the software tracks the real-time price of the second security, calculates a resultant real-time change in price of the second security, relative to the previous day's settlement price of the second security, and indicates the real-time change in price of the second security using a stylus within the second dial;
f.    the software calibrating the third dial using an initial scale comprising a plurality of evenly spaced marks along a circumference of the third dial, wherein the marks indicate a mathematical difference between the price of the first security and the price of the second security, relative to a difference in a previous day's settlement price of the first security and the second security, wherein top dead center of the third dial represents the difference in the previous day’s settlement price of the first security and the second security, wherein the software tracks a real-time difference in the price of the first security and the second security, calculates a resultant real-time change in difference in the price of the first security and the second security, relative to the previous day's difference in the settlement price of the first security and the second security, and indicates the real-time change in the difference in price of the first security and the second security using a stylus within the third dial; and
g.    the software recalibrating the marks between 0 and 180 degrees of one or more of the first dial, the second dial, and the third dial when the real-time change in price of the first security, the real-time change in price of the second security, or the real-time change in the difference in price of the first security and the price of the second security, respectively, reaches one increment plus or minus 180 degrees from top dead center, wherein the real-time change in price of the first security, the real-time change in price of the second security, and the real-time change in the difference in the price of the first security and the price of the second security are always displayed with positive changes on a right hemisphere of the first dial, the second dial, and the third dial, respectively, and negative changes on a left hemisphere of the first dial, the second dial, and the third dial, respectively.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore claims 19, 24, and 30 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: “computer-implemented method” and software (Claim 19); “computer-implemented method” and software (Claim 24); and “computer-implemented method” and software (Claim 30). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The software linking to a third party data provider to retrieve, process, and repackage market data is taught (pg. 19 of specification) and claimed at a high level of generality.  The software used to generate and calibrate dials, but the dials are used for displaying trading information, therefore part of the judicial exception.  See MPEP 2106.04(a)(2) II A and examples of fundamental economic practices, where placing an order based on displayed market information.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 19, 24, and 30 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 19, 24, and 30 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 20-22, 25, 26, 28, and 29 further define the abstract idea that is present in their respective independent claims 19, 24, and 30 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 20-22, 25, 26, 28, and 29 are directed to an abstract idea.  Thus, the claims 19-22, 24-26, 28-30 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Prior Art Rejection
An updated prior art search was conducted but does not result in a prior art rejection at this time.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693